              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


VANESSA ANDERSON, Individually                *
and on Behalf of a Class of                   *
                                              ■k
Similarly Situated Persons,
                                              ■k

                                              ■k
     Plaintiff,
                                              k


             V.                               *                 CV   119-008
                                              ■k


WILCO LIFE INSURANCE COMPANY,                 *
                                              *


     Defendant.                               *
                                              *




                                          ORDER




     Before the Court is Defendant Wilco Life Insurance Company's

("Wilco")    unopposed motion to stay pending appeal.                          (Doc.   34.)

Wilco seeks a stay of the Court's Order remanding this case to

state court until the Eleventh Circuit Court                     of Appeals decides

Wilco's petition for review.                For the reasons          set    forth below,

Wilco's motion to stay pending appeal is GRANTED.




                                     I.   BACKGROUND


     Plaintiff        Vanessa      Anderson        originally   filed      this   putative

class action in the Superior Court of Columbia County,                            Georgia.

(See Compl.,       Doc.   1-1. )    At issue are Wilco's ''cost of insurance"

("COI") charges on certain life insurance policies held by Georgia

residents.        (See id. SISl 1, 45.)     On January 11, 2019, Wilco removed
the case to this Court alleging jurisdiction existed under 28

U.S.C. § 1332.      (Notice of Removal, Doc, 1, SI 5.)     Wilco invoked

both ordinary diversity jurisdiction and jurisdiction under the

Class Action Fairness Act of 2005 C'CAFA").       (Id.)

       After removal. Plaintiff filed a motion to remand the case to

state court contending Wilco could not prove the requisite amount

in controversy for either jurisdictional basis.           (Doc. 21.)     On

June 20, 2019, the Court granted Plaintiff's motion and remanded

this action back to the Superior Court of Columbia County, Georgia.

(Order of June 20, 2019, Doc. 32.)       The Court held Plaintiff and

the class's request for      reinstatement of their life insurance

policies did not put the face value of those policies in the amount

in controversy because it was too speculative to assume Wilco will

be required to pay the face value on those policies.         (See id. at

16.)

       On July 1st, Wilco petitioned the Eleventh Circuit Court of

Appeals for permission to appeal the Court's June 20th Remand

Order.    (See Petition, Doc. 34-1.)   Now, Wilco moves this Court to

stay the Remand Order pending the Eleventh Circuit's ruling on its

appeal.     (Doc.   34.)   Wilco's   motion   states   Plaintiff   has   no

objection to granting a stay pending appeal.
                                  II. DISCUSSION


     As an initial matter, the Court must determine whether it has

jurisdiction to stay the June 20th Remand Order when it previously

held that it lacked subject matter jurisdiction in this case.

Ordinarily, a district court's decision to remand a case is not

appealable.     See 28 U.S.C. § 1447(d); see also Things Remembered,

Inc. V. Petrarca, 516 U.S. 124, 127-28 (1995).                     However, under

CAFA, federal appeals courts are expressly authorized to exercise

their     discretion    to      hear    an     appeal   from   a    remand    order

"notwithstanding section 1447(d)."              28 U.S.C. § 1453(c).         A party

appealing a CAFA remand order must file an appeal within "10 days

after entry of the order."             Id.

        Here, Wilco timely filed its petition for permission to appeal

on July 1, 2019.       Although this filing occurred eleven days after

the Court's June 20th Remand Order, the ten-day deadline fell on

a Sunday and Wilco filed its petition the next day.                    Therefore,

under     Federal    Rule    of   Appellate      Procedure     26(a)(1)(C),      the

petition was timely.         Moreover, Wilco complied with Federal Rule

of Appellate        Procedure     5,   which    requires   a   party to file       a

permission to appeal.        See Evans v. Walter Indus., Inc., 449 F.3d

1159, 1162-63 (11th Cir. 2006) ("[A] request for appeal under CAFA

is subject to Fed. R. App. P. 5" and "[a] notice of appeal need

not be filed").
       Numerous district courts have found that limited jurisdiction

exists to address a motion to stay pending appeal of a CAFA remand

order.    See, e.g., Manier v. Medtech Prods., Inc., 29 F. Supp. 3d

1284, 1287 (S.D. Cal. 2014); Citibank, N.A. v. Jackson, 2017 WL

4511348, at *2 (W.D.N.C. Oct. 10, 2017); Dalton v. Walgreen Co.,

2013 WL 2367837, at *1 (E.D. Mo. May 29, 2013) (''To hold that a

district court lacks the limited jurisdiction to stay its remand

order in a CAFA case would render the statutory right to appeal a

CAFA   remand   order    hollow.'' (citation      omitted)).   Because   CAFA

expressly authorizes a party to file an appeal of a CAFA remand

order, the Court necessarily has limited jurisdiction to consider

a motion to stay pending that appeal.

       When deciding whether to stay pending appellate review, the

Supreme Court has laid out four factors to consider: "(1) whether

the stay applicant has made a strong showing that he is likely to

succeed    on   the     merits;   (2)   whether    the   applicant   will   be

irreparably injured absent a stay; (3) whether issuance of the

stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies."                 Nken v.

Holder, 556 U.S. 418, 426 (2009) (quoting Hilton v. Braunskill,

418 U.S. 770, 776 (1987)).          The first two factors are the "most

critical," but courts must balance all four factors, considering

the relative strength of each.          See id. at 434.
     Considering the four factors here, the Court concludes that

a stay of the June 20th Remand Order is warranted.            First, Wilco

has shown a sufficient likelihood of success on the merits of the


appeal because of the       not insignificant caselaw, most notably

Guardian Life Ins. Co. of Am. v. Muniz, 101 F.3d 93 (11th Cir.

1996),   supporting   its   argument   that   the   class's   request   for

reinstatement of their      policies   puts the face     value of those

policies at issue.     In fact, the Court conceded in its June 20th

Remand Order that "it is at least plausible that Muniz could be

interpreted as lending some support to Wilco's position."           (Order

of June 20, 2019, at 15-16.)      Second, Wilco is at risk of being

irreparably harmed absent a stay by having to simultaneously

litigate this case in state court and on appeal in the Eleventh

Circuit.   There is also a risk of inconsistent outcomes if the

state court rules on any motions while the appeal is pending.

Accordingly, the first two "critical" factors favor entering a

stay pending appeal.

     Next, Plaintiff will not suffer substantial injury from the

issuance of a stay.    Plaintiff shares the same interests as Wilco

in avoiding inconsistent outcomes and duplicative proceedings.

Also, as Wilco recognizes. Plaintiff and the class's policies have

lapsed, so they will not be forced to continue paying the allegedly

improper COX charges during the appeal.
        Finally, a stay serves the public interest because it will

conserve    finite       judicial    resources    by    preventing    duplicative

litigation.       While there is a strong public interest in the speedy

resolution of class action suits, the resolution of the claims in

this case could be further delayed by having to re-litigate issues

decided in the state court should the Eleventh Circuit overturn

this    Court's    Remand   Order.     All   told,     the   four   factors   favor

issuing a stay in this case pending the resolution of Wilco's

appeal.




                                 III. CONCLUSION


        Based on the foregoing, the balance of factors weighs in favor

of staying the Court's June 20th Remand Order until the Eleventh

Circuit decides Wilco's appeal.           Therefore, Wilco's motion to stay

pending appeal (Doc. 34) is GRANTED.              IT IS HEREBY ORDERED that

the    Court's    June    20th   Remand   Order    is    STAYED     pending   final

resolution of Wilco's appeal in the Eleventh Circuit.

       ORDER ENTERED at Augusta, Georgia, this                           of July,

2019.




                                             J. RAmSC^ALL, ^CHIEF JUDGE
                                             UNITEDyGTATES DISTRICT COURT
                                             SOUXi=iflRN DISTRICT OF GEORGIA
